CONCURRING- OPINION.
LAMM, C. J.
— My vote is to concur, because: , The following propositions gather head and must be admitted on this.record: First, defendant was negligent; second, plaintiff had the right, nay, was invited to climb the pole; third, (stripped of speculative embroidery) on last analysis the turning question is: Was plaintiff guilty of contributory negligence as a matter of law?
The- rule is: If there can be no two ways about it among reasonable persons of average intelligence but that he was, then the question was for the court; but if there can be different views entertained by rea*101sonable persons of average intelligence, then the question was for the jury.
Now, plaintiff bad two points of view — two places to look and see — one on the ground, before starting to climb — one on the pole while climbing. The question, then, splits in twain and becomes two, to-wit:
First, was plaintiff while on the ground guilty of contributory negligence as a matter of law, in not using ordinary care to see (or in not seeing) the contact of the sagging high-voltage wire with the iron spike he must - use as a handhold or step toward the top of a pole, say, forty feet high?
Second, Or was he so guilty in not seeing such contact while climbing the pole?
As to the first, to say that ordinary care (as a matter of law) requires a man on the ground to see the contact of a high-voltage wire with an iron spike at the top of a pole forty feet high, will not do. That would be extraordinary, not ordinary, care. Many men might have many minds on whether he could or should. Hence, the question was for the jury on that phase’ of it. Especially so, as he had no warning of trouble in general or of trouble of that kind,'but was warned and had found the trouble he was looking for, t'o-wit, two harmless wires entangled or crossed.
As to the second, the situation is even- more favorable to plaintiff. No court should say, I think, that a man climbing a pole and using ordinary care is bound (as a matter of law) to see the contact of that wire with a spike on the other side of the pole. To say so means that a climbing man must look up the pole, down the pole and around the pole at every instant of time. Now a man, being a sitter or walker, is not a natural pole-climber and at ease in climbing, like a squirrel or monkey. Contra, a man climbing a pole has troubles incident to the fact that he belongs to the genus homo sapiens and his native home is on the ground, i. e., he has troubles of his own to look out for. Anyone who *102ever climbed a tree knows that his feet, legs, arms, hands, body, all demand and divide his attention. So, the danger of falling* not only makes some fear natural, but makes a call on his mind. To say plaintiff must look around the pole every time he reaches round it to grasp a spike on the other side (to see if lightning won’t strike him when he touches it) is to demand an unusual thing — an extraordinary care, it seems to me. Naturally, then, my conclusion is, it was for .the jury to speak the final word. The jury did, and I rest content. Woodson, Brown and Walker, JJ., concur in these views.